Title: From Thomas Jefferson to Bernard Peyton, 22 November 1823
From: Jefferson, Thomas
To: Peyton, Bernard


                        Dear Sir
                        
                            Monticello
                            Nov. 22. 23.
                    You will recieve from either Mr Garrett or mr Brockenbrough a check for 4000. D. to be invested in a bill of exchange payable on account of Thos Appleton to mr Samuel Williams No 13. Finsbury square London, to whom you are requested to remit it, and with that to send the inclosed letter to mr Williams.The bag of coffee which came to us was marked S. H. Peyton 120.℔ we had used from it some days at the reciept of your letter of Oct. 23. and it then weighed 109℔.My flour is still in the mill, water-bound, there not having been as yet but one tide, & Jefferson’s absence prevented our being availed of that. I am very uneasy at it, as well on acct of your advances as that I have neighborhood debts for 2. or 300. D. pressing hard on me. I was obliged to draw for one of these two days ago 45D.89 in favor of F. Eppes. Yours with friendship and respect.
                        Th: J.
                    